DETAILED ACTION

1.	This Office Action is in response to the amendment filed on July 07, 2022. Claims 1 and 9 are amended. Therefore, claims 1-20 are presented for examination. Now claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Applicant’s Arguments
3.	Applicant’s arguments in view of amendments of the claims are persuasive relating to rejection of the claims under 35 USC 101, and therefore the rejection of the claims under 35 USC 101 are withdrawn. 
4.	Applicant’s arguments are moot in view of new ground of rejection since it is based on newly added limitations that has changed the scope where optimization policy is now directly linked to newly added limitations. Please see the rendered rejection of the claims 1-4 and 9-12 below.
5.	Applicant and examiner had interview on 07/07/2022 but could not reach an agreement to expedite the prosecution.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-4, and 9-12 are rejected under under 35 U.S.C. 103 as being unpatentable over Mikhail A. Pavlyushchik US 7,555,621 hereinafter “Pavlyushchik” Patented June 30, 2009 in view of Groetzner et al. US 2008/0082983 hereinafter “Groetzner” published on Apr. 3, 2008.

Regarding claim 1, Pavlyushchik teaches: an apparatus (Pavlyushchik, see col. 6 lines 23-29), comprising: 
a memory element operable to store instructions (Pavlyushchik, see FIG. 1 items 108 and 110 along with col. 3 lines 8-29); and
a processor operable to execute the instructions, such that the apparatus is configured to (Pavlyushchik, see FIG. 1 item 101 along with col. 3 lines 1-7): 
determine whether a high-demand application is running (Pavlyushchik discloses low priority of the application whether to suspend the operation since its monitoring for virous all the applications and then if it’s not low priority then, it calculates time busy (TB) values that examiner equates the value of TB at its maximum as high demand application, see FIG. 3 item 308 along with col. 4 lines 41-56 and FIG. 5 item 520; “FIG. 3 illustrates the algorithm of how the low priority application (e.g., the anti-virus application) decides whether or not to suspend its own disk operations”; “the Time Busy (TB) is incremented by ∆k, the measurement granularity value”; FIG. 2 shows overall operating system work load with different applications running) and 
apply, based on a determination that a high-demand application is running (Pavlyushchik in FIG. 2-3 discloses high priority applications that based on the analysis and the time it has been busy (high-demand application) where work load), an optimization policy that modifies a security application, wherein the optimization policy modification includes reducing a protection applied by the security application (Pavlyushchik, see col. 1 line 67 and col. 2 lines 1-23 that discloses applicant’s limitations “optimization policy that modifies the security application” which classify low priorities and monitor the access activity and regulate the access activity of low priority cased on high priority processes, “classifying processes that access storage device as high priority and low priority processes; (b) monitoring access activity to the storage device by the high priority processes; and ( c) regulating the access activity of the low priority processes based on the access activity of the high priority processes … If the storage device activity of the high priority is high, the 15 access activity of the low priority processes can be rerouted to another storage device, or can be suspended until the access activity of the high priority process drops”).
Pavlyushchik do not disclose high demand determination is “based on detecting that operating system workload demands are high due to a single application”.
However Groetzner disclose high demand determination is “based on detecting that operating system workload demands are high due to a single application” (Groetzner, see FIG.1-2; paragraph [0018, 0023 and 0032 which by detection of workload corrective measure takes place which examiner equate to applicant’s modification procedure based high demand workload).
Therefore, it would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Pavlyushchik disk access based on priority (Pavlyushchik, abstract) with Groetzner resource allocation based on high demand application and resource availability ( Groetzner (abstract), that would enable the system to provide resource determination, allocation of resources and modification based on priority demand (Groetzner, paragraph [032]). 

Regarding claim 2, Pavlyushchik teaches all the limitations of claim 1. Further Pavlyushchik teaches: wherein the optimization policy is a first optimization policy, and the apparatus is further configured to: determine, based on operating system workload demands, that the high-demand application is not running; and apply, based on a determination that the high-demand application is not running, a second optimization policy that modifies the security application, wherein the second optimization policy modification includes restoring the protection applied by the security application that was reduced by the first optimization policy (Pavlyushchik, see FIG 3 along with col. 4 lines 41-56 that discloses applicant’s limitations “based on a determination that the high-demand application is not running, a second optimization policy that modifies the security application,” which a counter can be used to monitor the access activity when the high priority application is not running the counter is zero the low process can monitor and anti virous and monitor the access and continues in FIG. 3 that low priority application if it’s not done it will suspend and finish the process in items 310-316, see col. 4 lines 41-56 “FIG. 3 illustrates the algorithm of how the low priority application (e.g., the anti-virus application) decides whether or not to suspend its own disk operations”).

Regarding claim 3, Pavlyushchik teaches all the limitations of claim 1. Further Pavlyushchik teaches: monitor the optimization policy modification; collect performance data associated with the optimization policy modification; and send, to a cloud server, the performance data for analysis to determine whether the operating system achieved a threshold performance while the optimization policy was applied (Pavlyushchik, see FIG. 3 items 308-314 along with col. 4,” The load factor can be used to compare with a threshold value for planning the work of the low priority application. For example, if the threshold is 85, and the example above gives 75, then the low priority application can access the disk drive”).

Regarding claim 4, Pavlyushchik teaches all the limitations of claim 1. Further Pavlyushchik teaches: wherein reducing a protection applied by the security application includes disabling one or more real-time security scanners, preventing new virus definition sets from downloading, or disabling security application updates (Pavlyushchik, see FIG 3 along with col. 4 lines 41-56 that discloses applicant’s limitations “based on a determination that the high-demand application is not running, a second optimization policy that modifies the security application,” which a counter can be used to monitor the access activity when the high priority application is not running the counter is zero the low process can monitor and anti virous and monitor the access and continues in FIG. 3 that low priority application if it’s not done it will suspend and finish the process in items 310-316, see col. 4 lines 41-56 “FIG. 3 illustrates the algorithm of how the low priority application (e.g., the anti-virus application) decides whether or not to suspend its own disk operations”).

Regarding claim 9, this claim defines a computer-readable medium claim that corresponds to apparatus claim 1 and does not define beyond limitations of claim 1. Therefore, claim 9 is rejected with the same rational as in the rejection of claim. Furthermore, Pavlyushchik in col. 3 lines 48-63 discloses computer program medium that execute instructions when executed. 

Regarding claim 10, this claim defines a computer-readable medium claim that corresponds to apparatus claim 2 and does not define beyond limitations of claim 2. Therefore, claim 10 is rejected with the same rational as in the rejection of claim 2. Furthermore, Pavlyushchik in col. 3 lines 48-63 discloses computer program medium that execute instructions when executed. 

Regarding claim 11, this claim defines a computer-readable medium claim that corresponds to apparatus claim 3 and does not define beyond limitations of claim 3. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 3. Furthermore, Pavlyushchik in col. 3 lines 48-63 discloses computer program medium that execute instructions when executed. 

Regarding claim 12, this claim defines a computer-readable medium claim that corresponds to apparatus claim 3 and does not define beyond limitations of claim 3. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 3. Furthermore, Pavlyushchik in col. 3 lines 48-63 discloses computer program medium that execute instructions when executed. 
Allowable subject matter
9.	Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable (in view of other limitations of the independent claims) if rewritten in independent form including all the limitations of the base claim and any intervening claims, and further overcoming other rejections or objections that might have been rendered above. 
10.	Claims 17-20 are allowed over prior arts of record. The detail reason for allowance will be furnished upon allowance of the application.

Examiner note:
11.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Savit US 2007/0234365 A1 discloses computer resource management for workloads or applications based on service level objectives.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437